Citation Nr: 1619876	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  15-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of kidney cancer, status post nephrectomy, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to May 1946 and from March 1950 to January 1954.  The Veteran also served in the U S Army Reserves from August 1967 to October 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the claim of entitlement to service connection for kidney cancer. 

In October 2015, the Veteran testified before the undersigned; a transcript of that hearing is of record.

In November 2015, the Board remanded the claim for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was not diagnosed or treated for kidney cancer, or kidney cancer residuals or symptoms in service, and kidney cancer was not manifested to a compensable degree within one year from the date of separation from service; and is unrelated to an injury or disease or event in service, including exposure to ionizing radiation.





CONCLUSION OF LAW

The criteria for service connection for residuals of kidney cancer are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- adjudication VCAA notice by letter, dated in December 2012.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, private treatment records, and the Veteran testified at a hearing before the undersigned in October 2015. 

In addition, there was substantial compliance with the Board's remand directives because the Veteran was afforded an adequate VA examination in December 2015. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (explaining that it is substantial compliance, not perfect compliance, which is required under the holding in Stegall).

The RO also received a dose estimate under the revised methodology from the United States Navy, and referred the case to the Under Secretary for Benefits for further review and development in accordance with the provisions of 38 C.F.R. § 3.311(c).  The opinion included a review of the Veteran's medical history, including his service treatment records, and subsequent medical treatment records as well as the documentation regarding radiation exposure.  The opinion relied upon the evidence in the file as well as medical literature as the basis for the opinion. Therefore, the Board concludes that the opinion is adequate. 38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative.  The undersigned Veterans Law Judge (VLJ) identified the issue.  The service representative questioned the Veteran as to how he was exposed to radiation and why he believed that his kidney cancer was due to such exposure.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for kidney cancer.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Malignant tumors are listed as a disease under § 3.309 as a chronic disease. 

The showing of a chronic disease, such as a malignant tumor, in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain disabilities such as malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran alleges that he had radiation exposure on a direct basis.  Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected where a person is a "radiation-exposed veteran" as statutorily defined. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311. 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 U.S.C.A. § 1112(c)(4)(A) and 38 C.F.R. § 3.309(d)(3)(i) as either a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity."  Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device, 38 U.S.C.A. § 1112(c)(4)(B)(i) and 38 C.F.R. § 3.309(d)(3)(ii)(A). 

Diseases which are presumptively service-connected by statute based upon "radiation-exposed veteran" status are: Leukemia (other than chronic lymphocytic leukemia); thyroid cancer, breast cancer, pharynx cancer, esophageal cancer, stomach cancer, small intestine cancer, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gallbladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, and urinary tract cancer, bronchiolo-alveolar cancer, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

Kidney cancer, including renal cell carcinoma, is not on the list of specific diseases associated with radiation-risk activity. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

38 C.F.R. § 3.311(a)(2)(iii) pertains to development obligations with regard to claims associated with alleged exposure to ionizing radiation.  Under 38 C.F.R. § 3.311, a dose assessment is required where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  "Radiogenic diseases" under 38 C.F.R. § 3.311 are defined as diseases that may be induced by ionizing radiation, and specifically includes, in part, kidney cancer. 

If a veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated radiogenic diseases stated above, his claim is then referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  The Under Secretary for Benefits may request an advisory opinion from the Under Secretary of Health.  The Under Secretary for Benefits shall render an opinion that it is as least as likely as or not that the veteran's disease resulted from exposure to ionizing radiation in service based upon sound scientific and medical evidence supporting the conclusion or there is no reasonable possibility that the veteran's disease resulted from radiation exposure. 38 C.F.R. § 3.311(c). 

The relevant factors to aid in assessing whether the Veteran's exposure to radiation caused the current disease include: 

1. The probable dose, in terms of dose type, rate, and duration as a factor in inducing the disease, taking into account any known limitations in the dosimeter devices employed in its measurement or the methodologies employed in its estimation; 

2. The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; 

3. The Veteran's gender and pertinent family history; 

4. The Veteran's age; 

5. The time lapse between exposure and the onset of the disease; and, 

6. The extent to which exposure to radiation or other carcinogens outside of service may have contributed to the development of the disease. 38 C.F.R. § 3.311(e). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). 


Factual Background

The Veteran primarily avers that his kidney cancer (or residuals thereof), status post right nephrectomy, resulted from in-service ionizing radiation exposure.  During the October 2015 Board hearing, he asserted that he was exposed to radiation as an X-ray technician and explained that he worked with X-ray machines on a daily basis, up to two to three weeks at a time during service.  

His DD Form 214 from his period of service from March 1950 to January 1954 confirms a principle duty of "X-ray Technic."   

In pertinent part, the Veteran also maintains that, in general, x-ray technicians have lower than usual blood counts and low hemoglobin after radiation exposure. See Hearing Transcript, p. 12.  In this regard, a November 1950 Monthly Photodosimetry Report shows that his white blood cell count was 7,500 in November 1950; 6,200 in March 1951; and his hemoglobin was 11.5 in March 1951.  This report also shows that, in November 1950, the Veteran was exposed a total of seven days and that the amount of x-ray received was .018 "r."  As of December 1950, he was exposed a total of 27 days, to date, and the amount of x-ray received was noted as .018 "r."  As of January 1951, he was exposed a total of 37 days, to date, and the amount of x-ray received was noted as .025 "r."  A March 1952 "Special Duty Abstract" noted that the Veteran had attended a course of instruction in Rhode Island and was exposed to less than .01 "r" of gamma ray. 

Service treatment records are otherwise silent for complaints, history, testing and examination, diagnosis, or treatment related to kidney cancer or kidney related symptoms.  

Following active duty service, a September 1984 quadrennial examination (conducted for reserve retention purposes) noted a normal clinical evaluation of the genitourinary system; the Veteran expressly denied tumors, cancer, frequent/painful urination, and kidney stones or blood in urine. 

In September 2013, Dr. J.M.L., the Veteran's treating physician, stated that the Veteran had spent many years as a radiology technician in the Armed Forces, "with more exposure to radiation than the average person."  Dr. J.M.L. went on to state that it was "impossible" to say if there was a true cause and effect relationship between the Veteran's exposure and his renal tumor, but that it was "at least as likely as not that there is a relationship."  Dr. J.M.L. stated that it was "rare," but reported.  In so finding, Dr. J.M.L. cited to a study conducted by the University of Chicago (Journal of Urology 1998), in which four cases of renal cell carcinoma were identified where the patient had received prior therapeutic radiation therapy.  Three cases had been previously radiated for treatment of neuroblastoma, 31, 32 and 35 years earlier, and one had been radiated previously for testicular semmoma, 25 years earlier.  The study essentially concluded that radiation therapy induced renal cell carcinoma is rare but it should be considered in long term follow up of patients exposed to radiation therapy.  

In November 2013, the U.S. Navy Dosimetry Center responded that their records documented that the Veteran was exposed to ionizing radiation during the period January 1, 1953, to June 1, 1953 as follows: SDE-WB (WB dose equivalent to the whole body) was 00.000 rem; DDE (Deep Dose Equivalent); Photon was 00.022 rem; DDE Neutron was 00.000 rem. 

Treatment records dated in 2011-2012 reflect that a right renal mass, which was later definitely diagnosed as Type I papillary renal cell carcinoma, was found upon ultrasound examination.  A hospital summary from Hartford Hospital shows that the Veteran underwent nephrectomy to remove the cancerous kidney in August 2014. 

In January 2015, the VA Director of the Compensation and Pension Service forwarded the Veteran's claims file to the Director Post 9 11 Era Environmental Health Program (DEHP), written for the Under Secretary, for preparation of a probable dose estimate in compliance with 38 C.F.R. § 3.311(a)(2)(iii) (2015) and an opinion regarding the probability of a relationship between the Veteran's kidney cancer and his military service.  The opinion noted the Veteran's dose estimate of 00.022 rem DDE Photon during 1953.  The opinion also cited to The Health Physics Society position statement PS010 2, Radiation Risk In Perspective, wherein, in accordance with current knowledge of radiation risks the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high dosage exposures...However, below 5-10 rem (which includes occupational and environmental exposures) risks of health effects are either too small to be observed or are nonexistent."  Based on this the Under Secretary of Health concluded that it was unlikely that the Veteran's renal cancer could be attributed to radiation exposure while in military service.  

In a February 2015 memorandum (Re: Radiation Review under 38 C.F.R. § 3.311), the Director of Compensation and Pension likewise concluded that there was "no reasonable possibility that the Veteran's renal cancer was the result of exposure to ionizing radiation."  The Director noted the findings/conclusion contained in the January 2015 opinion.  The Director further reasoned that the Veteran was 27 years old when he was exposed to ionizing radiation; that renal cancer was diagnosed 60 years after his initial exposure to ionizing radiation; that post-service employment was as an x-ray technician with 30 years of x-ray exposure, 20 years of which was with the military; and that the Veteran had smoked about six cigars weekly prior to quitting more than 5 years ago.  

The Board obtained a VA opinion in December 2015.  Based on the review of the claims file and medical literature, he opined that it was less likely that the Veteran's current diagnosis of right renal cell cancer was due to in-service radiation exposure as an X-ray technician.  In so finding, the examiner acknowledged the Veteran's reports of radiation exposure in-service.  He also noted a long history of hypertension (for which the Veteran is not service connected), Type II diabetes, and coronary artery disease.  The examiner stated that the Veteran thus had several risk factors for developing renal cell carcinoma; namely, he was diagnosed with hypertension in the early 1980's and has been taking anti-hypertensive medication on a daily basis.  The Veteran had also reported a long standing history of migraines for which he used to take Fioricet.  With respect to the Veteran's contention regarding blood count, the examiner found that a review of VA labs since early 2000 revealed normal-low range of blood count.  Therefore, the examiner concluded that it was less likely that it was a direct result of the Veteran's radiation exposure while in service and would negatively impact his blood counts several years later.  The examiner noted that in 2000, his white blood cell count was 6000 and his Hemoglobin was 13.2.  The examiner stated that these values could fluctuate as the reference ranges are adjusted based on individual diagnostic lab results.  However, "overall fluctuating ranges remain within low normal limit and likely due to underlying chronic medical conditions including but not limited to chronic kidney disease, diabetes, etc."  

The December 2015 VA examiner cited to numerous medical studies/journal articles in support of his conclusion.  To briefly summarize, renal cell carcinomas (RCCs) are the most common primary tumor arising in the kidney, accounting for approximately 80 to 85 percent of such tumors.  In the US, there are approximately 62,000 new cases and almost 14,000 deaths from RCC each year.  Several distinct subtypes of RCC have been identified, including: Clear cell (75 to 85 percent of tumors) and Papillary (chromophilic) (10 to 15 percent).  RCC is approximately 50 percent more common in men compared with women.  According to the 2003 to 2007 National Cancer Institute (NCI) Surveillance, Epidemiology and End Results (SEER) Cancer Statistics Review; RCC occurs predominantly in the sixth to eighth decade of life with median age at diagnosis around 64 years of age.  The major etiological risk factors to account for approximately 50% of cases include cigarette smoking, obesity, HTN and diabetes.  Other Risk Factors included older age; prior treatment for kidney failure; using certain pain medicines (analgesics), including over-the-counter pain medicines, for a long time; and having certain genetic conditions, such as von Hippel-Lindau disease or hereditary papillary renal cell carcinoma.  Hypertension has been a well-recognized risk factor for renal cancer since the 1990's.  Hypertension has been extensively studied with significant agreement among epidemiologists.  One case control study (Colt-2011) showed that hypertension doubled renal cancer risk (OR=2.0 [CI=1.7-2.5]) overall [6].  Studies have also shown a dose-dependent increase in RCC risk with increasing blood pressure.  In one European study, hypertensive patients in the highest risk category (systolic blood pressure 160 vs.120) were 2.4-fold more likely to develop RCC[2].  Hypertension predisposes to RCC development, which seems to be independent of anti-hypertensive medications or obesity.  Additionally, kidney cancer risk is 40% higher in diabetics compared with non-diabetics; meta-analyses have shown that kidney cancer risk among diabetics may be higher in insulin users than non-users.  

In summary, based on the review of Veteran's records and medical literature, the VA examiner concluded that it was less likely that the Veteran's diagnosis of right renal cancer status post-surgical removal was related to in-service ionizing radiation exposure or any other incident.  He further noted that "the Veteran has established risk factors as described above that likely contributed to the development of his renal cancer."

Analysis 

As noted above, three different methods are evaluated to determine if a cancer is service connected due to radiation exposure.  

First, there are certain types of cancer that are presumptively service connected specific to a "radiation-exposed veteran." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  This method of establishing service connection does not apply to this Veteran since the applicable regulations identify a "radiation-exposed veteran," as defined by 38 C.F.R. § 3.309 (d)(3), as a veteran whose service (including that as a prisoner of war) placed him at certain designated sites.  The record does not show (and the Veteran does not otherwise contend) that he was present at any of those areas, nor is kidney cancer one of the presumptively service connected disease of a "radiation-exposed veteran."  Therefore, the presumption of § 3.309 (d) does not apply in this case.

Turning to the next method, "radiogenic diseases" (in this case, kidney cancer) may be service-connected pursuant to 38 C.F.R. § 3.311.  Under 38 C.F.R. § 3.311, there is no presumption of service connection for a radiogenic disease, rather 38 C.F.R. § 3.311 provides special procedures for evidentiary development and adjudication of a claim. 

As noted above, in accordance with 38 C.F.R. § 3.311, the RO obtained a dose estimate from the U.S. Navy Dosimetry Center in November 2013.  In addition, the RO obtained opinions from the VA Director of the VA Environmental Health Program and the Director of Compensation and Pension, both of whom found that it was unlikely (no reasonable possibility) that the Veteran's kidney cancer could be attributed to radiation exposure while in-service.  

These opinions were based on a dose estimate, taking into account the most current methodologies, the Veteran's gender and age, the time lapse between exposure and the onset of the disease (60 years), family history, and extent of radiation exposure after service.  In addition to consideration of the foregoing factors, the Directors referred to the medical literature supporting the conclusion that the Veteran's kidney cancer was unlikely related to ionizing radiation.  For these reasons, the Board not only finds that the opinions are in accordance with 38 C.F.R. § 3.311(e), but that they are highly probative as well.  

Finally, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In this case, the Board finds that the evidence does not create at least a reasonable doubt as to whether the Veteran's renal cell carcinoma actually had its origins in service or within one year of separation from service.  

As an initial matter, the Veteran has never asserted, and the record does not otherwise show that he was diagnosed with kidney cancer during service, within one year of separation from service, or that he has experienced continuous symptoms of kidney cancer since service (see also, 38 C.F.R. § 3.303(b); see Walker, supra).  In fact, the record is devoid of medical treatment for cancer problems until six decades after service separation from active duty service.  This fact weighs against service connection. See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

Moreover, no (probative) record of a medical care provider at the time of service, or since the Veteran's discharge from service related or connected the Veteran's kidney cancer disorder to ionizing radiation exposure, or any other incident of service.  In so finding, the Board acknowledges the September 2013 opinion from Dr. J.M.L., but finds that it holds little, if any, probative value.  As an initial matter, the opinion is internally inconsistent and speculative - indeed, Dr. J.M.L. stated that it was "impossible" to causally relate the Veteran's renal tumor to radiation exposure, but then concluded that it was "at least as likely as not" that there was a relationship.  In addition to this inconsistency, Dr. J.M.L.'s opinion was based largely upon a medical study that discussed therapeutic radiation therapy, and not occupational exposure to ionizing radiation, as relevant to this case.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, as noted, Dr. J.M.L.'s opinion is equivocal and unsupported by relevant data; for these reasons, the Board finds the opinion to be of little probative value. 

In fact, the only other probative medical evidence, outside of the Directors' opinions, is against the Veteran's claim.  Indeed, the December 2015 VA examiner opined that it was less likely that the Veteran's diagnosis of right renal cancer status post-surgical removal was related to in-service ionizing radiation exposure or any other incident.  This opinion was based on a complete review of the Veteran's claims file, his medical history, the in-service exposure to radiation, and the Veteran's lay statements concerning onset and the relevance of low blood counts.  The VA examiner noted the Veteran's longstanding history of hypertension, diabetes, and migraines, as well as medications taken for some of these conditions, and concluded that the renal cancer was attributable to such risk factors.  The VA examiner supported his unequivocal opinion with relevant data and multiple clinical studies.  For these reasons, the Board finds the December 2015 VA opinion to be highly probative as to the issue of nexus in this case. See Nieves-Rodriguez, supra. 

In sum, the Board finds that the only probative competent and credible medical evidence before the Board, as to service connection for kidney cancer caused by ionizing radiation, are the opinions of the VA Director of the VA Environmental Health Program, the Director of Compensation and Pension, and the December 2015 VA examiner.  For reasons explained above, these opinions are all highly probative and weigh against the Veteran's claim for service connection. 

Lastly, to the extent that the Veteran's statements may be construed as an attempted opinion that his renal cancer is related to service, to include radiation exposure, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of cancer. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2008) n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In this case, a competent medical opinion would require a familiarity with cancers and/or an understanding of how radiation affects the body.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of renal cell carcinoma are not afforded any probative weight. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person may testify as to radiation exposure but is not competent to diagnose or make a competent nexus opinion regarding radiation exposure about a disorder as complex as cancer); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).

The Board acknowledges that the Veteran submitted a copy of an excerpt from the book, Radiation: All You Need To Know To Stop Worrying About It...Or To Start, by Martin D. Ecker, M.D., in support of his claim.  This excerpt generally addressed radiation as a carcinogen.  The Board acknowledges that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. See Mattern v. West, 12 Vet. App. 222   (1999).  However, the submitted article/excerpt is not specific to the Veteran's case and thus, is assigned little probative value.  

Accordingly, the weight of the medical evidence is against an association or link between the current kidney cancer, and service, including ionizing radiation.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for residuals of kidney cancer, to include as a result of exposure to ionizing radiation, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


